[DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8 and 9, are pending and being examined.

Response to Amendment
The previous rejections are modified in the light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  1, 3, 4, 6, 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/098428 A1 in which US 2016/0303766 A1 to Kobayashi et al. is used as an English equivalent (hereinafter Kobayashi), and in further view of JP 2010-077398 A to Saito et al. (hereinafter Saito).

Regarding claims 1, 3, 4, 8 and 9, Kobayashi teaches a transparent resin composition comprising a molten mixture of polycarbonate resin and acrylic resin (See abstract), used in the field of automobiles, electronic devices and houses (para 5). Kobayashi further teaches the transparent resin composition is obtained by the process of continuously melt kneading the 
Kobayashi does not explicitly teach the polycarbonate with the claimed (a-1) and (a-2) unit.
However, Saito teaches a polycarbonate resin with high biogenic material and excellent low water absorptivity, heat resistance and processibility (See abstract), used in the field of sheets for automobile, optics and/or optical components (para 13 and 65), which is in the same field of use as cited above Kobayashi, and further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44), which demonstrates that it is compatible with the acrylic resin cited above in Kobayashi. Saito also teaches polycarbonate resin comprising 30-100 mol% of an ether diol and 0-70 mol% of a diol, and a diphenyl carbonate, (para 12). The 30-100 mol% ether diol can be Isosorbide, (Example 8, para 29 and 60), and the 0-70 mol% of diol can be 3,9-bis(2-hydroxy-1,1-dimethylethyl ester)-2,4,8,10-tetraoxaspiro(5,5)undecane, (Example 8, para 17 and 60). Saito also teaches the polycarbonate resin can have a specific viscosity of 0.20-0.60 (See abstract and para 12), which overlaps and meets the claimed specific viscosity range. The above Isosorbide meets the claimed (a-1) and the above tetraoxaspiro(5,5)undecane meets 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polycarbonate resin of Saito for the polycarbonate resin in Kobayashi because Saito teaches the same field of thermoplastics for use in optical or automobile parts use as cited above Kobayashi, Saito further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44), which demonstrates that it is compatible with the acrylic resin cited above in Kobayashi, and Saito further teaches the polycarbonate has low water absorbability, heat resistance, and molding workability. (para 13).
The combination of Kobayashi and Saito is silent regarding the properties of composition such as the glass transition, the surface hardness, and the photoelastic coefficient cited in claims 1, 3 and 4.
However, the resin composition taught by the obvious combination of Kobayashi and Saito is substantially identical to the claimed composition. Specifically, Kobayashi teaches the same Acrypet VH001 acrylic resin as used by the Applicant in their Examples, with the weight amounts of acrylic resin and polycarbonate, and Saito teaches the same polycarbonate with the (a-1) and (a-2) formulas with the claimed specific viscosity. Furthermore, the Applicant cites in para 65-67 of their specification that the surface hardness and glass transition properties are dependent on the weight ratio of the polycarbonate and acrylic resin blend.

Regarding the resin composition “produced by” in a twin-screw extruder, although the composition is defined by the process of claim 1 this is a product-by-process claim.  Here, the combination of Kobayashi and Saito teaches each and every component of the resin composition such as Kobayashi teaches the same Acrypet VH001 acrylic resin as used by the Applicant in their Examples, with the weight amounts of acrylic resin and polycarbonate, and Saito teaches the same polycarbonate with the (a-1) and (a-2) formulas with the claimed specific viscosity. Thus, the product is the same and reads upon the claims.  See MPEP 2113. 

Regarding claim 6, the combination of Kobayashi and Saito teaches claim 1.
Kobayashi is silent regarding the melt flow properties of the acrylic resin of Acrypet VH001.
However, Kobayashi teaches the exact same Acrypet VH001 acrylic resin as used by the Applicant in their Examples.
Thus, one skilled in the art would have a reasonable expectation that the Acrypet VH001 of Kobayashi to have the claimed melt flow because is the exact same Acrypet VH001 acrylic resin as used by the Applicant in their Examples. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
On page 5-6, the Applicant argues that Kobayashi teaches using both a twin-screw extruder and a single-screw extruder and not the claimed method of consisting of just the twin-screw extruder. This is not persuasive because, as cited above, the claims are not directed to a method claim, but are directed to a product-by-process.
In this case, the claims are only directed to the product of a “resin composition.” Although the composition is defined by the process of claim 1, this is a product-by-process claim. Here, the combination of Kobayashi and Saito teaches each and every component of the resin composition such as Kobayashi teaches the same Acrypet VH001 acrylic resin as used by the Applicant in their Examples, with the weight amounts of acrylic resin and polycarbonate, and Saito teaches the same polycarbonate with the (a-1) and (a-2) formulas with the claimed specific viscosity. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
On page 5-6, the Applicant also argues unexpected results. However, this is not persuasive because Applicant has not provided any comparative data comparing their own .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766